Citation Nr: 1532495	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO. 12-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial evaluation in excess of 10 percent for a back disability.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).

4. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

5. Entitlement to service connection for degenerative joint disease (DJD), right hip.

6. Entitlement to service connection for degenerative joint disease (DJD), left hip

7. Entitlement to service connection for a left shoulder condition.

8. Entitlement to service connection for a right shoulder condition.

9. Entitlement to service connection for a left knee condition.

10. Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2015 the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript from that hearing has been associated with the claims folder.

In Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case the record reasonably raises the issue of entitlement to TDIU.  The Veteran has asserted that his service-connected back disability has prevented him from obtaining and maintaining employment.  The Board therefore finds that the issue of entitlement to TDIU has been raised by the record.

The issues of entitlement to an increased initial rating for a back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no credible supporting evidence of an in-service stressor.
 
2. The most probative evidence of record is against a finding that the Veteran's PTSD is etiologically related to his active service.

3. In April 2015 the Veteran testified as to his desire to withdraw the appeals for entitlement service connection for diabetes mellitus, bilateral hip DJD, bilateral shoulder condition, and a bilateral knee condition.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.159 (2014).

2. The criteria for withdrawal of the appeal for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. The criteria for withdrawal of the appeal for entitlement to service connection for right hip DJD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4. The criteria for withdrawal of the appeal for entitlement to service connection for left hip DJD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5. The criteria for withdrawal of the appeal for entitlement to service connection for a left shoulder condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6. The criteria for withdrawal of the appeal for entitlement to service connection for a right shoulder condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

7. The criteria for withdrawal of the appeal for entitlement to service connection for a left knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

8. The criteria for withdrawal of the appeal for entitlement to service connection for a right knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In April 2015, the Veteran testified before the undersigned VLJ, stating that he wished to withdraw the issues of entitlement to service connection for diabetes mellitus, bilateral hip DJD, bilateral shoulder condition, and a bilateral knee condition.  This testimony occurred prior to the promulgation of a Board decision in the appeal and constitutes withdrawal of the appeal of the above listed issues.  Hence, there remains no allegation of error of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal further as to these issues.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

The Veteran also testified at an April 2015 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Disabled American Veterans.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and etiology of the Veteran's PTSD.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Finally, the Board notes there has been no VA examination conducted for the purpose of determining entitlement to service connection for PTSD.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In this case, the Board finds that a current VA examination to determine whether the Veteran's PTSD is the result of his military service is not necessary to decide the claim.  Although the Veteran has been diagnosed with PTSD, there is no corroborating evidence required to substantiate the Veteran's claimed in service stressor, as will be discussed in greater detail below.  Therefore, a medical opinion as to whether his current diagnosis is related to service is not required and no examination is needed.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection - General

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Moreover, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. 3.304(d) (2014).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f) (2014).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Additionally, under 38 C.F.R. § 3.304(f)(3) (2014), which applies to any case received by or pending with VA as of July 13, 2010, where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activities means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014). 

III. Service Connection - PTSD

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran claims that his PTSD was caused by his time spent in Vietnam.  Specifically, the Veteran has asserted that during a mission he was ordered to "take out" a family of four, including a young boy and girl.  The Veteran asserts that he was unable to comply with the order and was demoted as a result.

The evidence of record indicates that the Veteran has a current diagnosis of PTSD.  A September 2013 VA treatment records reflect that the Veteran was diagnosed with PTSD.  Thus, the first element of establishing service connection for PTSD is satisfied.  38 C.F.R. § 3.304(f) (2014).

As noted above, 38 C.F.R. § 3.304(f) (2014) requires credible supporting evidence that the claimed in-service stressor actually occurred.  Review of the Veteran's service personnel records, including his DD-214, do not reveal any evidence that he served within the borders of the Republic of Vietnam.  The Veteran's DD-214 reflects no foreign service and lists the Veteran's MOS as food service specialist.  The Veteran's service personnel records and service treatment records do not corroborate his claimed stressor either, nor has the Veteran submitted any additional evidence other than his own assertions.  Service personnel records reflect that the Veteran travelled between several military facilities during his service, all of which were located within the United States.  Further, personnel records reflect no combat experience.  Accordingly, the Board finds that there is not credible evidence establishing the occurrence of the Veteran's stressor. 

As there is no credible evidence establishing the existence of the alleged in-service stressor other than the Veteran's own assertions, the second element of service-connection for PTSD cannot be satisfied unless one of the relaxing evidentiary provisions is applicable.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166. 

The Board will next consider whether any of the relaxed evidentiary provisions of 38 C.F.R. § 3.304(f) (2014) are applicable. 

The evidence does not reflect that the Veteran engaged in combat with the enemy.  Specifically, the Veteran's DD-214 does not reflect that he received any commendations or awards that warrant the conclusion that he participated in combat.  As stated, there is no evidence that the Veteran ever served overseas during his tenure in the military.  Therefore, the combat presumptions are not met and are inapplicable.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014); VAOPGCPREC 12-99. 

As discussed above, under 38 C.F.R. § 3.304(f)(3) (2014), if the Veteran's claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The Board notes that the Veteran's alleged stressor does relate to fear of hostile military or terrorist activities.  However, as his statements concerning the circumstances of his service and the nature of his stressor are not consistent with the places, types, and circumstances of service and are not credible, the Board finds that the provisions of 38 C.F.R. § 3.304(f)(3) (2014) do not apply.

In the absence of credible supporting evidence of his claimed stressors or an applicable relaxed evidentiary provision under 38 C.F.R. § 3.304(f) (2)-(3) (2014), the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

The claim for entitlement to service connection for degenerative joint disease (DJD), right hip, has been withdrawn.

The claim for entitlement to service connection for degenerative joint disease (DJD), left hip, has been withdrawn.

The claim for entitlement to service connection for a left shoulder condition has been withdrawn.

The claim for entitlement to service connection for a right shoulder condition has been withdrawn.

The claim for entitlement to service connection for a left knee condition has been withdrawn.

The claim for entitlement to service connection for a right knee condition has been withdrawn.


REMAND

After review of the record the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

At the April 2015 hearing before the undersigned VLJ, the Veteran testified that his back disability has grown increasingly more severe since his last examination which was conducted in May 2010.  The Veteran reported an increase in pain levels, a decrease in mobility, and the use of a cane to ambulate.  He also reported being limited to walking approximately two city blocks before requiring rest.  As the Veteran's condition has worsened, the Board finds that a contemporaneous medical examination is necessary to assess the current severity of his back disability.

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues of entitlement to an increased rating for his back disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other.)  As such, remand is necessary for the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from September 2013 to the present.  All attempts to acquire these records should be documented.

2. Thereafter, schedule the Veteran for an appropriate examination to assess the nature and severity of his back disability.  The claims file including a copy of this remand must be made available to the examiner.  Any necessary medical tests should be conducted.  The examiner should conduct range of motion testing and other testing in conjunction with VA's rating criteria for a spine disability.

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the right knee, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the thoracolumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  The examiner is also asked to discuss the functional effect the back disability has, if any, on the Veteran's ability to find and maintain substantially gainful employment.

3. After undertaking any other development deemed appropriate, the RO should adjudicate entitlement to a TDIU.  If the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, the RO must refer the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b) .
 
4. Thereafter, readjudicate the Veteran's claims.  If any benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


